Eager, J.
(dissenting). We should be concerned here with the matter of the proper construction of the trust indenture, executed and delivered in 1931, rather than with the rendering of a judicial declaration that Craig Vought is a legitimate child of the settlor’s son. Craig’s right to succeed to a remainder interest in the trust fund depends upon the terms of the instrument and those terms may not be broadened by court decree. A judicial determination conferring upon him the status of legitimacy, if authorized by statute and proper in this proceeding, may not serve to modify the settlor’s donative intent when she directed the transfer of the remainder of the trust estate to the “ lawful issue ” of her son. (See Central Trust Co. v. Skillin, 154 App. Div. 227, 229; see, also, Matter of Fosdick, 4 N Y 2d 646, 655.)
Since this is a matter to be decided on the basis of the proper construction of the provisions of the trust indenture, the cardinal rule to be followed is to seek and give effect to the settlor’s intention as disclosed by the wording of the indenture. (Matter of Cowles, 22 A D 2d 365, 373, affd. 17 N Y 2d 567; Matter of Day, 10 A D 2d 220, 222.) “We are to search, not for the probable intention of the settlor merely, but for the intention which the trust deed itself, either expressly or by implication, declares. We are to ascertain the intention from the words used and give effect to the legal consequences of that intention when ascertained. (Matter of Silsby, 229 N. Y. 396, 402.) ” (Central Union Trust Co. v. Trimble, 255 N. Y. 88, 93.) The words and terms of the indenture that have an ordinary or commonly accepted meaning should be given that meaning unless the context of the instrument as a whole or relevant attending circumstances clearly indicate a different sense. (10 N". Y. Jur., Contracts, § 195; 17 Am. Jur., 2d, Contracts, § 249; 17A C. J. S., Contracts, § 301; Matter of Underhill, 176 Misc. 737, 739.)
The intention of the settlor is to be ascertained in light of the statute and general law as the same existed in 1931 when the indenture was executed and delivered. (Dolman v. United States Trust Co., 2 N Y 2d 110, 116; Matter of Fosdick, supra, p. 655; 17A C. J. S., Contracts, § 330; 17 Am. Jur. 2d, Contracts, § 257; 10 N. Y. Jur., Contracts, § 204.) Thus it follows that the settlor used the words “ lawful issue ” in view of the mean*107ing and effect ascribed to them by the then prevailing statutory enactments and decisional law. (Central Trust Co. v. Skillin, supra, p. 232; Matter of Underhill, supra, p. 739; Matter of Sheffer, 139 Misc. 519, 522; Matter of McKinney, 5 Misc 2d 210, 213; Matter of Kellogg, 36 Misc 2d 1064.)
The majority agrees that the settlor “must be considered” to have “ used the phrase ‘lawful issue ’ * * * with an awareness of the law as it existed in 1931.” But, in this connection, it should also be conceded that the words “ lawful issue ” had an accepted and settled meaning in 1931. They were understood to embrace children born in lawful wedlock. They were so used in the statutes relating to the descent and distribution of property (see Decedent Estate Law, § 83, subd. 13). The uniform holding of the decisions throughout the United States was that such words should have such meaning. . For instance, in Central Trust Co. v. Skillin (supra, p. 230), the court, citing many decisions, said: “ In popular usage the words ‘ lawful issue ’ have an accepted meaning. All children are ‘ issue ’ of their parents, for the operation of natural laws favorable to the procreation and birth of offspring is not affected by the existence or non-existence of a marital contract. But when this word relating to children is qualified by the adjective ‘ lawful ’, it is ordinarily understood to mean those begotten and born in lawful wedlock and none others. [Citing cases.] * * * At common law the words ‘ child,’ ‘ son,’ ‘ issue,’ even when unqualified by the adjective ‘ lawful, ’ excluded all but the latter class. [Citing cases.] ” (See, also, Matter of Underhill, supra, p. 739, also referring to several decisions.) Consequently, in construing wills and trust indentures, it was generally held that a child born out of lawful wedlock would not take a remainder directed to be set over to the lawful issue of the life beneficiary. This was the general rule in 1931 at the time of the execution and delivery of the trust indenture. (See Olmsted v. Olmsted, 190 N. Y. 458, affd. 216 U. S.. 386; Central Trust Co. v. Skillin, supra; Matter of Underhill, supra; United States Trust Co. v. Maxwell, 26 Misc. 276; Braun v. Gilsdorff, 126 Misc. 366. See, also, 7 Am. Jur., Bastards, § 140; Flora v. Anderson, 75 F. 217; Marsh v. Field, 297 111. 251; Brisbin v. Huntington, 128 Iowa 166; Lyon v. Lyon, 88 Me. 395; Matter of Cline, 128 Pa. Super. Ct. 309.)
Olmsted v. Olmsted (supra) stands for the holding that children born of a bigamous marriage are not considered “lawful issue” and this decision does not, as contended by the majority, lend support to its conclusions. In Olmsted, the testator’s son was married in New York, and had four children *108by that marriage. Eventually he abandoned his New York family, went to New Jersey and purported to marry another woman by whom he had two children. As stated by the Court of Appeals (p. 466): “ [t]hese children were concededly illegitimate.” After the birth of the children in New Jersey, the testator’s son moved to Michigan where, without due process as to his lawful wife, he divorced her and again “married” his second wife. The court held that the later marriage was polygamous; that the two children born in New Jersey were not “lawful issue” for the purpose of the distribution of a trust remainder under the testator’s will; that the children were not aided by a Michigan statute legitimatizing children born out of wedlock where their parents later marry; and that the statute did not apply to polygamous marriages. Reaching the conclusion that the rights of the children of the first marriage had become vested and could not be diluted by a subsequently enacted statute, the court significantly added (p. 467): “Should we sanction the doctrine contended for, then * * * the statute of Michigan, passed in 1881, could change the provisions of a will executed here and probated in 1874, bringing in persons as remaindermen who, under the provisions of the will, were not remaindermen, nor entitled to share in the estate. We think this should not be permitted.”
There is nothing in the particular trust indenture before this court to indicate that the settlor used the words “lawful issue ” other than in accordance with its settled meaning as applied in Olmsted and in numerous other decisions, including those cited, supra. There is no reason to assume that the settlor intended to provide for a child born to her son as a result of an illicit relationship. She would not anticipate that her son might thereafter deliberately enter into a bigamous marriage in furtherance of such relationship. Even if she considered such a possibility, she would have had in mind the prevailing law that a child born to the woman of such marriage would be considered an illegitimate child of the settlor’s son and not embraced by the term “ lawful issue ”.
Furthermore, it should be noted that the trust remainder was set over on the son’s death to his lawful issue “in equal shares, per stirpes and not per capita”. In providing for a “per stirpes” disposition of the remainder to issue, it may be assumed that the settlor had in mind the then existing statutory rules which would govern the descent and distribution of the son’s property on his death. (See Decedent Estate Law, § 83; Braun v. Gilsdorff, supra.) The settlor may be deemed to have directed distribution per stirpes to lawful *109issue with the understanding that the remainder would be distributed to the son’s descendants who would have the right of inheritance as his issue. Viewed in this light, the adherence to the settlor’s intent precludes a taking by a child born of the improper relationship; such a child would not take as issue under the statutes of descent and distribution. (See Decedent Estate Law, § 83.)
Certainly, we may not assume that the settlor’s “ awareness of the law” included the knowledge of the existence and an understanding of the effect of the statute (former Civ. Prac. Act, § 1135) which authorized the court by a judgment in a proper action or proceeding to determine that the child of a possible bigamous marriage of her son should be deemed a legitimate child of such son. Moreover, if she or the draftsman of her indenture were aware of such statute, she would have concluded that the legitimatizing of the issue of a son born of a bigamous marriage could only be accomplished by a judgment in an action for annulment. This was the then prevailing view of the decisions. (Hiser v. Davis, 234 N. Y. 300, 307; Matter of Wright, 137 Misc. 391; Matter of Crook, 140 Misc. 721; Anonymous v. Anonymous, 174 Misc. 906.) She had no reason to anticipate the decision rendered 30 years later in Matter of Newins (16 A D 2d 436, affd. 12 N Y 2d 824), and it is not proper to construe her indenture in light of such decision. In any event, the settlor would have the right to assume that no court would have the power to alter the trust indenture or broaden the term “lawful issue” to include children born to her son other than„in lawful wedlock.
Finally, we note that the majority assumes that the mother of Craig entered into her marriage with the settlor’s son in good faith. Such a conclusion, we submit, is improper without affording the interested parties an opportunity of a hearing on the relevant issues in this connection. But, as indicated aforesaid, we think that the question of good faith is immaterial.
On the basis of unquestioned rules of construction and in accordance with the prevailing decisional law, the order of January 16, 1967 should be modified on the law to declare that Craig Vought is not entitled to share under the trust indenture of June 3,1931.
Botein, P. J., and Tilzer, J., concur with Babin, J.; Eager, J., dissents in opinion in which McNally, J. concurs.
Order entered on January 16, 1967, modified, on the law, so as to grant the motion of Edward Cherney, guardian ad litem *110for Craig Vought, for a summary determination that Craig" Vought is one of the lawful issue of Chance M. Vought, Jr., and is entitled to share in the trust created June 3, 1931, with $50 costs to all parties filing briefs payable out of the fund. Settle order on notice.